EXHIBIT 23.1 THOMAS J. HARRIS CERTIFIED PUBLIC ACCOUNTANT 3, SUITE 202 SEATTLE, WA98103 REGISTERED AUDITOR'S CONSENT I, Thomas J. Harris, CPA, of 3901 Stone Way North, Suite # 202, Seattle, WA. 98103, do hereby consent to the use of my report dated July 19, 2013 on the financial statements of B-29 Energy, Inc. as of June 30, 2013 and for the period from inception May 24, 2013 to June 30, 2013, be included in and made part of any filing to be filed with the U. S. Securities and Exchange Commission. I also consent to the use of my name in the Experts section of those Forms. Dated this 4th day of September, 2013. Thomas J. Harris Certified Public Accountant
